816 So. 2d 158 (2002)
Terry SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-5455.
District Court of Appeal of Florida, Second District.
April 24, 2002.
Rehearing Denied May 17, 2002.
STRINGER, Judge.
Terry Smith appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Smith raises several claims in his motion; we affirm, on all but one claim, the trial court's order denying Smith relief.
In his motion, Smith asserted under State v. Green, 547 So. 2d 925 (Fla.1989), that the trial court had failed to give him adequate prison credit in case number 80-390. Smith argued in this claim that he should have received five years of prison credit, not the four years of prison credit given to him by the trial court. At the end of this claim, Smith cited to his judgment and sentence in case number 80-390. The trial court denied Smith's claim as facially insufficient to meet the standard enunciated in State v. Mancino, 714 So. 2d 429 (Fla.1998), because Smith failed to allege that the court records demonstrate on their face that he is entitled to relief. This court finds that Smith's motion alleged a facially sufficient claim for relief because he referred the court to that portion of the trial court record that would support his claimhis judgment and sentence.
Accordingly, we reverse the trial court's order as to this claim and remand for further proceedings. If the trial court should again deny this claim, it must attach those portions of the record that conclusively refute the claim. We affirm the *159 remainder of the trial court's order without comment.
Affirmed in part, reversed in part, and remanded for further proceedings.
WHATLEY and CASANUEVA, JJ., Concur.